DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “EC1/EC2” has been used to designate both the “embossed Protrusion and the “embossed convex,” see for example ¶-[0083].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the limitation that there is no space formed in which the non-embossed portions of the sheets are opposed to each other, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification and examples teach such limitation and teach, see examples, that in that the disclosed properties, e.g., oil dispersion, strength, caliper, etc., can only be obtained if the plies are joined in that manner.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the phrase “without having an intersection” renders the claim vague and indefinite since it is unclear what would be considered an intersection, since any bound shape have to intersect at some point, or if the unbound shapes cannot intersect each other or the shape cannot be intersected by any other embossing protrusion and/or embossing depression of the opposite ply/sheet. Therefore, the metes and bounds of patent protection desired cannot be ascertained.
Claim 8 is vague and indefinite since the basis for the ratio is not defined, i.e., is it the ratio of the non-embossed portion, relative to the whole ply/sheet or the whole product or the ratio with relation to the embossed portion of the sheet or the product, i.e., the two sheets/plies, etc. Therefore, the metes and bound of patent protection desired cannot be ascertained. For the purpose of this office action any ratio of the non-embossing sheet that falls within the claimed range would read on the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stefani Emi, (hereafter Emi), EP 2095935 B2.
With regard to claims 1, 9-11, Emi discloses a multi-ply towel/tissue, i.e., hygienic thin-leaf paper;  (¶-[0001]), comprising: a first sheet having front and back surfaces, on which a plurality of embossed protrusions and a plurality of embossed recesses corresponding to the plurality of embossed protrusions are respectively formed (fig. 1 and 2 ; ¶ [0027]-[0029]: outer ply V1 for example); and a second sheet having front and back surfaces, on which a plurality of embossed protrusions and a plurality of embossed recesses corresponding to the plurality of embossed protrusions are respectively formed (fig. 1 and 2 ; paragraphs [0027]-[0029]: inner ply V3 for example), wherein the first sheet and the second sheet are integrated by facing the surfaces formed with the embossed protrusions in a nested form (paragraph [0029]),  each of the first sheet and the second sheet have an embossed portion, on which the plurality of embossed protrusions and a plurality of non-embossed-protrusion portions are formed (figs. 1 and 2 ; paragraphs [0027]-[0029]), and  at least one of the first sheet and the second sheets have a non-embossed portion, on which the plurality of embossed protrusions and the plurality of non-embossed portions are not formed, and wherein the non-embossed portion is in a shape without having an intersection; (see smooth area A supported by the protuberances 13 of the ply V3 below: in figures 1 and 2; described on paragraph [0030]). The non-embossed portions of the first sheet do not intersect each other as shown on figure 1, the non-embossing surfaces of each sheet do not face each other and thus read on claims 9-11. It seems that Emi teaches all the elements of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 2-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani Emi, (hereafter Emi), EP 2095935 B2.
 The above claims limits different configurations of the plies, i.e., how the plies are joined. However, joining the plies taught by Emi as claimed are either optimization properties of the product or just for the aesthetic of it, i.e., aesthetically pleasing, which is then considered obvious absent a showing of unexpected results. Note that it has been held that “[C]hanges of size, shape, without functional significance are not patentable.” Research Corp. V. Nasco Industries, Inc., 501 F2d 358: 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). Also in re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Note that the ratio of the embossed to non-embossed portion of claims 8 and 13, is also an optimizable property to control the properties of the paper, e.g., absorption/absorbance, softness, caliper, etc. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Multi-ply embossed Paper Products.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        
JAF